DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.

Status of Claims
Claim 18 has been cancelled and Claim 23 has been added; therefore, Claims 1-17 and 19-23 remain pending in application 17/192,801.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gembicki (US 2016/0034838 A1).
As per independent Claims 1, 8, and 15, Gembicki discloses a method (apparatus, non-transitory computer readable medium)(See at least Para 0008 and 0133-0144), comprising: 
obtaining, by a resilience measurement system, information related to a set of resilience or public health-relevant risk factors in the form of structured and unstructured data from one or more computing devices different than the resilience measurement system (See at least Para 0018, 0029-0037, 0040-0041 and 0047) and corresponding weights via a user interface associated with the resilience measurement system (See at least Figs. 6A-6B, Para 0018, 0070-0074; and Para 0134 and 0137, user interface); 
calculating a score based on the set of resilience or public health relevant risk factors and the corresponding weights (See at least Para 0043-0045 and 0070-0074); 
calculating a risk modifier based on the calculated score (See at least Figs. 3-5B, Para 0018, Para 0070-0073, Qualitative adjustment of scores);
performing statistical modeling or scenario modeling according to the risk modifier calculated based on the calculated score to assess a likelihood of an event occurring within a given time period (“Risk” refers to the likelihood (probability) of a harmful event ) (See at least Para 0016, “… the plurality of sub-group scores can include ten primary factors of resiliency including: Operational Risk scores; Management scores, Disaster Management scores…”; Para 0100-0107, Para 0114, and Para 0131, Proactive positioning).
performing an artificial intelligence or machine learning analysis using one or more models 
trained to process baseline data for a scenario and the risk modifier (See at least Para 0040-0045, Para 0078, and Para 0100-0107, Score generation with computer learning rules (0040-0042) and Predictive modeling disclosed (0107), Equivalent to description of possible risk modifiers disclosed in the Applicant’s Specification Para 0052-0054*); 
performing a cost analysis or scenario modeling based on a result of the analysis and performing a risk reduction, an opportunity maximization, or a cost reduction based on the cost analysis or the scenario modeling; and performing, by the resilience measurement system, an action based on a result of the cost analysis or the scenario modeling (See at least Para 0108-0111 and 0114). 

*Applicant Specification – Risk Modifier Definition and Explanation [0052]-[0054]
[0052] A risk modifier may include a value generated by aggregating risk metrics to create a single value which can be multiplied or divided (or processed through some other operation) to try to illustrate an accurate risk potential of a given scenario. For example, in the case of an epidemiological chart, which charts the size of an outbreak, the risk modifier may provide a more accurate size of the outbreak based on the given location and other risk factors, which could exacerbate an outbreak. Continuing with this example, a risk modifier may indicate, among other information, where preventive strategies are likely to be adopted and indicate when they are not, thus informing an iterative real time response in appropriately targeted areas. Another example relates to assessment of company operational risk where a company operates in an environment or when its operations pose specific risks to human or community health. A risk modifier can be incorporated into, e.g., existing risk assessments of company business operations, its stocks, and relevant ESG funds. In the event a company had, e.g., a AAA rating (highest rating) but had severe risk due to weather, the risk modifier can be pegged to the AAA rating either first through conversion to a corresponding letter or to the underlying values which read out as the letter rating system to produce, for instance, a BB rating (a lower rating than AAA), thereby modifying the AAA rating to reflect the operational risk of the company. Because certain embodiments may include building risk modifiers over set time frames using projections, certain embodiments can allow for scoring of an asset or company 
18in question over set time frames. In the event the risk was lower in the short term but higher in the long term, for example, the modifier can recommend changing the AAA rating to AA in the short term but to BB in the medium term and B in the long term. Additionally, because certain embodiments may include itemizing risk components, the score can also inform stakeholders of ways in which risk can be mitigated or what health promotion strategies and opportunities may be used to increase their ratings. 
[0053] As illustrated at 108, the resilience measurement system may perform an artificial intelligence or machine learning analysis. For example, the resilience measurement system may perform the artificial intelligence or machine learning analysis by performing scenario modeling and testing to identify various scenario outcomes based on the risk modifier, based on baseline data for a scenario, and/or the like. The artificial intelligence or machine learning analysis may use a model that can be trained to process baseline data for a scenario and a risk modifier. Output from the artificial intelligence or the machine learning analysis may include various outcomes for the scenarios and probabilities or likelihoods for the various outcomes. In certain embodiments, cost may be a factor or an objective in the artificial intelligence or machine learning analysis. The artificial intelligence or machine learning analysis may utilize pattern recognition, data science, an artificial intelligence or machine learning model, data scraping, a risk reduction algorithm, and/or the like. 
[0054] As another example, a risk modifier may be processed using a statistical model to calculate probabilities and/or likelihoods of an adverse event. In this case, the weights associated with the risk modifier may indicate which adverse event may occur (e.g., pandemic versus flood). Processing using the statistical model may be performed in connection with the operations at 104 above. 

As per claims 2 and 16, Gembicki discloses wherein the obtaining of the information further comprises: Page 2 of 19obtaining the information by querying the information from the one or more computing devices, by receiving a push of the information from the one or more computing devices, by scraping a website hosted on the one or more computing devices, or via the user interface associated with the resilience measurement system (See at least Para 0029-0037, 0040-0041, 0047, 0134, and 0137).
As per claims 3, 9, and 17, Gembicki discloses wherein the calculating of the score further comprises: calculating the score by multiplying the corresponding weights by scores for the set of resilience risk factors and processing the scores for the set of resilience risk factors (See at least Para 0038-0046 and 0070-0074).
As per claim 4, Gembicki discloses wherein the set of resilience or public health-relevant risk factors include at least one of: outbreak risk factors, climate and environmental risk factors, human health risk factors, country profile risk factors, political risk factors, institutional integrity risk factors, one health risk factors, operational risk factors, or financial risk factors (See at least Para 0043-0045 and 0070-0074).
As per claim 5, Gembicki discloses determining an index for estimated lost gross domestic product or economic costs based on the resilience or public health-relevant risk factors (See at least Para 0016 Para 0044-0045, and Para 0098-0102).
As per claim 6, Gembicki discloses wherein the performing of the action further comprises: outputting, to an output device, the result of the cost analysis or the scenario modeling for storage or display (See at least Figs.5A-6B and Para 0077, Para 0108, and Para 0137).
As per claim 7, Gembicki discloses wherein the performing of the action (intended use) further comprises: communicating with a server device to rebalance an investment portfolio or rate stocks or other assets based on the result of the result of the cost analysis or the scenario modeling (See at least Para 0013, Para 0089, and Para 0110). 
As per claims 10 and 20, Gembicki discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus, when performing the artificial intelligence or machine learning analysis, at least to: perform the artificial intelligence or machine learning analysis using at least one of: pattern recognition, decision science, an artificial intelligence or machine learning model, data scraping, a risk reduction process, an opportunity maximization, or the scenario modeling (See at least Para 0040-0045, Para 0078, Para 0100-0107, and Para 0114).
As per claim 11, Gembicki discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: determine a rating for a security, currency, or an asset based on the risk modifier (See at least Para 0098-0102).
As per claims 12 and 21, Gembicki discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus, when performing the cost analysis, at least to: perform the cost analysis of at least one of: one or more economic costs, one or more financial costs, one or more opportunity costs, value for money, a return on investment optimization, or opportunity identification (See at least Para 0110 and Para 0124).
As per claim 13, Gembicki discloses wherein the at least one memory and the computer program code are configured to, with the at least one51 processor, further cause the apparatus, when performing the action, at least to: generate a recommendation related to an investment, modification to business operations, or strategic resource allocation for maximum benefit, efficacy, or return on investment; and output the recommendation for display via an output device (See at least Para 0077, Para 0108-0110, 0134 and Para 0137).
As per claim 14, Gembicki discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus, when calculating the score, at least to: calculate scores for sub-risk factors of each of the set of resilience or public health-relevant risk factors; calculate scores for each of the set of resilience or public health- relevant risk factors based on the scores for the sub-risk factors; and calculate the score for the set of resilience or public health-relevant risk factors based on the scores for each of the set of resilience or public health-relevant risk factors (See at least Para 0038-0046 and 0070-0074).
As per claim 19, Gembicki discloses wherein the program instructions further comprise program instructions for causing the apparatus, when calculating the risk modifier, to perform at least the following: processing a value by the score, wherein the score is a total score based on scores for the set of resilience or public health-relevant risk factors (See at least Para 0070-0074).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gembicki in view of Prieto (US 2014/0156323 A1).
As per claim 22, Gembicki discloses wherein the program instructions further comprise program instructions for causing the apparatus to perform artificial intelligence or machine learning analysis 
However, Gembicki fails to disclose when performing the artificial intelligence or machine learning analysis, to perform at least the following: performing specifically a Monte Carlo simulation.
Prieto, in analogous art discloses when performing the artificial intelligence or machine learning analysis, to perform at least the following: a Monte Carlo simulation (See Para 0055, The resiliency metric can be generated based on, and include statistical values associated with the resilience of the program (and/or various aspects of the program). For example, the resiliency metric can be generated via a Monte Carlo analysis, which generates an average metric value along with a confidence score from many simulations.).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify Gembicki to perform a Monte Carlo simulation, as taught by Prieto, in order to provide a variety of artificial intelligence or machine learning analysis, enhancing the efficiency and effectiveness of determining the appropriate risk/cost reduction strategies and/or opportunity identification (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gembicki in view of Zhu et al. (US 2021/0027379 A1).
As per claim 23, Gembicki discloses wherein the program instructions further comprise program instructions for causing the apparatus to perform artificial intelligence or machine learning analysis (See at least Para 0040-0045, Para 0072-0073, Para 0078, and Para 0100-0107, Score generation with computer learning rules (0040-0042) and Predictive modeling disclosed (0107)).
However, Gembicki fails to disclose wherein the statistical modeling or scenario modeling is performed using generative adversarial network generated scenarios
Zhu, in analogous art discloses when performing the artificial intelligence or machine learning analysis, to perform at least the following: statistical modeling or scenario modeling using generative adversarial network generated scenarios (See Para 0017).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify Gembicki to perform statistical modeling or scenario modeling using generative adversarial network generated scenarios, as taught by Zhu, in order to provide a variety of artificial intelligence or machine learning analysis, enhancing the efficiency and effectiveness of determining the appropriate risk/cost reduction strategies and/or opportunity identification (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Response to Arguments
Applicant's arguments filed on 10/4/2021, with respect to Claims 1-17 and 19-22, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  
Claim 23 is rejected above based on a new grounds of rejection.
The rejection will remain as NON-FINAL, based on the rejection above.  
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 26, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629